PER CURIAM.
The defendant appeals a sentence upon count 2 of an information charging him with unlawful possession of cannabis in an amount less than five grams in violation of Section 404.02, Florida Statutes (1971). He was sentenced to five years of this count to run consecutively with the sentence on count 1. The sentence under count 1 is not appealed. The State has confessed that the sentence is illegal and our examination of the record and the statute convinces us that this is so.
Whereupon, the adjudication of guilt on counts 1 and 2 is affirmed. The sentence on count 1 is affirmed, the sentence on count 2 is reversed and this cause is remanded to the trial court to resentence as to count 2 of the information under the misdemeanor provisions of the applicable statute.
Affirmed in part, reversed in part and remanded with directions.